RESPONSE TO AMENDMENT

Claims 1-20 are pending in the application.  Claims 1-9 and 16-20 are withdrawn due to Applicant’s election.

WITHDRAWN REJECTIONS
The objection to the claims, made of record in the office action mailed March 31, 2021, Page 2, Paragraph 3 has been withdrawn due to Applicant’s amendment in the response filed June 28, 2021.
The 35 U.S.C. §102 rejection of claim 11 over Hamada (U.S. 5,356,719), made of record in the office action mailed March 31, 2021, Page 2, Paragraph 5 has been withdrawn due to Applicant’s argument in the response filed June 28, 2021.
The 35 U.S.C. §103 rejection of claim 12-15 over Hamada (U.S. 5,356,719) in view of Seth (U.S. Pat. Pub. 2012/0219794), made of record in the office action mailed March 31, 2021, Page 6, Paragraph 10 has been withdrawn due to Applicant’s argument in the response filed June 28, 2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seth (U.S. Pat. Pub. 2012/0219794) in view of Hamada (U.S. 5,356,719).
Regarding claims 10 and 11, Seth teaches an adhesive article (Paragraph [0008]) comprising a release liner comprising a substrate (Paragraph [0007]); a cured release material bonded to at least a portion of at least one surface of the substrate (Paragraph [0007]); and a silicone adhesive in contact with at least a portion of at least one surface of the cured release material (Paragraph [0008]), wherein the cured release material comprises a reaction product of a blend comprising: (a) at least 80 to no greater than 95 weight percent based on the total weight of (a) and (b) of the functional, non-fluorinated, silicone polymer (non-fluorinated organopolysiloxane polymer, Abstract; at least 75 wt.% to no greater than 90 wt.%, Paragraph [0029]); (b) at least 5 to no greater than 20 weight percent based on the total weight of (a) and (b) of the functional fluorosilicone polymer (ethylenically unsaturated fluoroorganopolysiloxane polymer, Abstract; component (a) is present in an amount of 75-90 wt.%, so component (b) is present in an amount of 10 wt.% to 25 wt.%, Paragraph [0029]), and wherein the functional fluorosilicone polymer comprises at least two ethylenically-unsaturated groups (Paragraph [0003]).
Seth fails to teach the blend further comprises (c) at least 1 to no greater than 15 parts by weight of the nonfunctional fluorosilicone polymer based on 100 parts by weight of (a) and (b).
Hamada teaches an adhesive article (Abstract; Col. 5, lines 58-67) comprising: a substrate (Abstract); a cured release material bonded to at least a portion of at least one surface of the substrate (Abstract), wherein the cured release material comprises a reaction product of a component (B), Abstract); (b) a functional fluorosilicone polymer (component (A), Abstract); and (c) a nonfunctional fluorosilicone polymer (component (C), Abstract); and a silicone adhesive in contact with at least a portion of at least one surface of the cured release material (Abstract; Col. 5, lines 58-67).  Hamada further teaches component (c), a nonfunctional fluorosilicone polymer (Abstract), is present in an amount of 0.01 to 20 weight parts per 100 weight parts of component (A) (Col. 4, lines 41-44), a functional fluorosilicone polymer (Abstract).  Hamada teaches if component (c) is present less than 0.01 weight parts per 100 weight parts component (A), the cured film yielded by the corresponding composition has a very reduced release performance and in particular exhibits a diminished release performance stability with respect to silicone-type pressure-sensitive adhesive and if component (c) is present in excess of 20 weights parts per 100 weight parts component (A), the cured film afforded by the corresponding composition suffers from a major decline in strength (Col. 4, lines 44-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the release blend material of Seth further comprise a nonfunctional fluorosilicone polymer (Abstract) in an amount of 0.01 to 20 weight parts per 100 weight parts of component (A) (claimed component (b)) as taught by Hamada in order to impart the cured release material with an excellent release performance.  One of ordinary skill in the art would have been motivated to have include a nonfunctional fluorosilicone polymer (Abstract) in an amount of 0.01 to 20 weight parts per 100 weight parts of component (A) (claimed component (b)) in the release blend in order to impart the cured release material with an excellent release performance stability with respect to silicone adhesives.
Paragraphs [0077]-[0078]).
Regarding claim 13, Seth teaches wherein the silicone adhesive is a silicone polyurea adhesive (Paragraph [0077]).
Regarding claim 14, Seth teaches wherein the silicone adhesive is a polydiorganosiloxane-polyoxamide adhesive (Paragraph [0078]).
Regarding claim 15, Seth teaches wherein the silicone adhesive comprises a tackifier (Paragraph [0071]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed June 28, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that the inventions of each of independent claims 10 and 11 provide unexpected advantageous results over each of the formulations of Seth and Hamada, which would not have been predictable from the disclosures of Seth and Hamada.  Applicant further argues that each of Seth and Hamada is silent regarding release results as speeds about 300 cm/minute, whereas the present application tested formulations at a speed of 762 cm/minute and discovered significant differences between the release forces of different formulations, specifically between formulations according to the present claims and a formulation according to the disclosure of Hamada.
However, Applicant’s arguments pertain to a feature that is not presently claimed so Applicant’s arguments are not commensurate in scope with either the claims or the current rejection.  Furthermore, Applicant’s arguments do not address the obviousness of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
August 10, 2021